Citation Nr: 0835900	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-15 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  The veteran served in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office(RO) in 
Muskogee, Oklahoma, which granted service connection for PTSD 
and assigned a 50 percent rating effective December 27, 2005.  
In an October 2006 rating decision, the disability rating was 
increased to 50 percent effective December 17, 2005.  

In a January 2008 rating decision, the RO assigned a 100 
percent rating effective September 10, 2007.  Thus, the 
veteran seeks a rating in excess of 50 percent for PTSD prior 
to September 10, 2007.  He specifically indicated that he is 
seeking a 70 percent rating which has been granted, per 
below.  


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment, 
with deficiencies in most areas, but does not result in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD are 
met (from December 27, 2005 through September 9, 2007).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in March 2006 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued an October 2006 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).  Further, the claimant was also sent VCAA 
letters in May and August 2007 which pertained to his claim 
for higher rating.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Also, as noted in the introductory 
portion, the veteran is being granted the 70 percent rating 
that he seeks.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination report is thorough and supported by other 
medical records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The veteran was also information regarding the appropriate 
disability rating or effective date to be assigned in August 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, the RO granted a 50 
percent rating from December 27, 2005, and a 100 percent 
rating from September 10, 2007, onward.  The Board agrees 
that staged ratings are warranted, but the initial rating is 
increased to 70 percent.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 50 percent rating for PTSD.  
The veteran meets the criteria for a 70 percent rating.  

In March 2006, the veteran was afforded a VA examination.  At 
that time, mental status examination revealed that the 
veteran's orientation was within normal limits.  Appearance 
and hygiene were appropriate and behavior was appropriate.  
Affect and mood were abnormal with flattened affect.  The 
veteran was anxious and short tempered.  His communication 
and speech were within normal limits.  His concentration was 
normal.  He did not exhibit panic attacks.  There was no 
suspiciousness.  There were no delusions.  There were no 
hallucinations.  Obsessional rituals were present, but they 
were not severe enough to interfere with routine activities.  
Thought process was appropriate.  Judgment was not impaired.  
Abstract thinking was normal.  Memory was impaired, but the 
degree  was mild, he forgot names, directions, and recent 
events.  Suicidal ideation was absent, but homicidal ideation 
was present with road rage.  The Global assessment of 
functioning was 50.  The veteran opined that the current 
psychiatric impairment caused occupation and social 
impairment with an occasional degree in work efficiency and 
an intermittent inability to perform occupational tasks.  The 
veteran had depressed mood, anxiety, chronic sleep impairment 
and mild memory loss.  He did not appear to pose a threat of 
persistent danger to himself or others.  

Thereafter, the veteran received VA outpatient therapy.  It 
was noted that the veteran was suffering from sleep 
disturbance and fatigue.  He had not worked since the 1980's.  
The veteran also discussed anger issues and being 
hypervigilant.  In November 2006, it was noted that the 
veteran had been very isolated.  The veteran was homebound 
most of the time due to panic attacks.  He was having 
intrusive thoughts as well as auditory hallucinations of 
inservice trauma.  He continued to have anger outbursts.  His 
social and occupational impairment were noted to be marked in 
degree.  His GAF was 45.  An April 2007 evaluation indicated 
that the PTSD was chronic and severe is nature.  His GAF was 
45.  Significantly, the veteran's severe social isolation and 
his episodes of "losing it" while in public were noted.  He 
was having increased memory and concentration issues which 
had caused him to miss taking his medication.  He was also 
having severe panic attacks multiple times during the week.  
Also, the veteran had both suicidal and homicidal ideation, 
without current plan.  

In June 2007, the veteran was afforded a VA examination.  It 
was noted that there had been no remission of symptoms.  
Although the veteran was taking medication, he did not notice 
any difference on those medications.  The veteran reported 
that he was having flashbacks, nightmares, and sleep 
impairment.  He did not drive anywhere due to his problems 
with road rage, irritability, and temper issues.  Although he 
had been married for 6 years, he was having marital problems.  
The veteran had not worked since 1985.  The veteran had no 
social functioning because he did not like being around 
people.  His speech was goal directed and he answered all the 
questions on his mental status examination.  There was no 
evidence of a thought disorder or psychosis.  Reality testing 
was grossly intact.  The veteran was superficially 
cooperative on examination.  His mood was clearly blunted and 
depressed.  His affect was flat.  He appeared have underlying 
irritability although he was superficially polite. His dress 
was casual and his hygiene was fair.  He was competent to 
manage funds.  His diagnosis was PTSD and his GAF was 45.  

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  See 38 C.F.R. § 4.130.

The evidence shows that the veteran has occupational and 
social impairment, with deficiencies in most areas.  He has 
not worked in years, has marital problems, and no social 
life.  He has problems with judgment, thinking, and mood.  He 
experiences suicidal ideation; obsessional rituals. He 
exhibits near-continuous panic which keeps him basically 
homebound.  He has problems functioning  appropriately and 
effectively due to his anger and impaired impulse control 
issues.  He has difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships. 

However, the veteran does not have gross impairment in 
thought processes or communication.  He has some auditory 
hallucination, but his behavior is not grossly inappropriate 
and he is able to perform activities of daily living, 
including maintenance of minimal personal hygiene.  The 
veteran is oriented to time and place.  The veteran has some 
memory impairment, but he does not have memory loss for names 
of close relatives, own occupation, or own name.  
Accordingly, the Board concludes that the criteria for a 100 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a 70 percent rating for PTSD.  


ORDER

Entitlement to an initial 70 percent rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


